PER CURIAM.
Rule Nisi in Quo Warranto having heretofore issued in this cause, and argument having been heard, and the matter having now been considered on the record, briefs and argument, and it appearing to the court that the petition is without merit, the Rule Nisi heretofore issued is discharged and the *530cause dismissed, under the authority of State ex rel. Hardie v. Coleman, 1934, 115 Fla. 119, 155 So. 129, 92 A.L.R. 988.
It is so ordered.
CALDWELL, C. J., ROBERTS, THOR-NAL, ERVIN and ADAMS, JJ., and TAYLOR, Circuit Judge, concur.
DREW, J., dissents with opinion.